        Case 1:19-cv-03185-RDM Document 56 Filed 04/24/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


ENZO COSTA, et al.,

              Plaintiffs,

v.                                               Civil Action No. 19-3185 (RDM)

BARBARA BAZRON, et al.,

              Defendants.


                  DEFENDANTS’ NOTICE IN RESPONSE TO
               THE COURT’S MINUTE ORDER OF APRIL 24, 2020

      Defendants the District of Columbia, Department of Behavioral Health

Director Barbara Bazron, and Saint Elizabeths Hospital CEO Mark Chastang

(collectively, the District) provide the following information pursuant to the Court’s

Minute Order of April 24, 2020.

      As stated in the Parties’ Joint Status Report of April 23, 2020 [53], the District

reiterates that the CDC guidance applicable to—and followed by—Saint Elizabeths

Hospital is the guidance on healthcare facilities, nursing homes, and long-term care

facilities. See Exhibits to Defs.’ Notice of Filing CDC and DC Health Guidance [54-1

to 54-4]. Nevertheless, even for prisons and jails, the CDC Interim Guidance on

Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention

Facilities recommends testing persons under investigation only once before returning

them to the general housing population if that test comes back negative. See Exhibit

2 to Pls.’ Notice of Filing CDC Guidance Docs. (Detention Facility Guidance) [55-2].
        Case 1:19-cv-03185-RDM Document 56 Filed 04/24/20 Page 2 of 3



The guidance document contains two relevant provisions. Under the compound

heading “Medical Isolation of Confirmed or Suspected COVID-19 Cases,” the CDC

recommends that an individual in a detention facility have two negative tests more

than 24 hours apart to determine whether that person is “still contagious” prior to

their release from medical isolation. Detention Facility Guidance at 13. An individual

who has never been COVID-positive could not be “still contagious.” This applies only

to individuals previously COVID-positive and is in line with the CDC guidance for

one of two ways COVID-positive individuals may be cleared for reintroduction into

general housing in healthcare facilities. See Defs.’ Exhibit B [54-2] at 3.

      Indeed, the Detention Facility Guidance’s more relevant provision falls under

a sub-section titled “Management of Incarcerated/Detained Persons with COVID-19

Symptoms” with specific guidance for the testing of individuals who are suspected of

having COVID-19. Detention Facility Guidance at 17. The guidance provides for only

one test, and “if the COVID-19 test is negative, [officials should] return the individual

to their prior housing assignment unless they require further medical assessment or

care.” Id. This is in line with CDC guidance in healthcare settings requiring only one

test for patients suspected of having COVID-19 based on their symptoms. Defs.’

Exhibit B at 4 (no transmission-based precautions needed for individuals previously

under investigation “based upon having negative results from at least one” test).


Dated: April 24, 2020.            Respectfully submitted,

                                  KARL A. RACINE
                                  Attorney General for the District of Columbia



                                           2
Case 1:19-cv-03185-RDM Document 56 Filed 04/24/20 Page 3 of 3



                     TONI MICHELLE JACKSON
                     Deputy Attorney General
                     Public Interest Division

                     /s/ Fernando Amarillas
                     FERNANDO AMARILLAS [974858]
                     Chief, Equity Section

                     /s/ Honey Morton
                     HONEY MORTON [1019878]
                     MICAH BLUMING [1618961]
                     Assistant Attorneys General
                     441 Fourth Street, N.W., Suite 630 South
                     Washington, D.C. 20001
                     (202) 724-7272
                     (202) 730-1833 (fax)
                     micah.bluming@dc.gov
                     honey.morton@dc.gov

                     Counsel for Defendants




                             3
